Citation Nr: 1645367	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  07-31 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a throat disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the Army from September 1986 to June 1993, and in the Army National Guard from February 2001 to October 2001.  His total period of service in the Army National Guard spanned from September 1983 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

These claims were remanded by the Board in September 2010, April 2011 and May 2012.  The Veteran presented personal testimony before the undersigned Veterans Law Judge in August 2014.  A transcript is of record.  In an October 2014 decision, the Board reopened previously denied claims for service connection for a left knee disability and a throat disability and remanded them, along with the claims for service connection for disabilities of the right knee and neck, for additional development.  

The Board also reopened and remanded claims for service connection for a low back disability and headaches in October 2014.  Service connection for headaches was established in a March 2015 rating decision and service connection for a low back disability was established in an April 2016 rating decision.  As such, those issues are no longer before the Board for appellate review.  





FINDINGS OF FACT

1.  A current diagnosis of a throat disability is not shown by the medical evidence of record.

2.  The probative evidence weighs against a finding that the Veteran's disabilities of the bilateral knee and neck had their onset during active duty service or within one year of the Veteran's June 1993 and October 2001 discharges from active duty service, or that the Veteran's disabilities of the bilateral knee and neck are related to such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a throat disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in April 2005.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, to include records from the Social Security Administration (SSA).  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the events in service, treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior remands have been undertaken.  More specifically, VA clarified the Veteran's mailing address and choice of representation; made arrangements to obtain any outstanding treatment records as identified by the Veteran at the August 2014 hearing, to include records from Rehabilitation Physicians of Georgia, P.C.; obtained records from SSA; asked the Veteran for his assistance in obtaining all records in connection with any claim for Workers' Compensation, including medical records and/or any administrative decisions; and scheduled requested examinations.  The Board notes that the Veteran did not respond to letters sent to the Veteran in November 2014 requesting outstanding private records and records related to his Workers' Compensation claim.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310(a) (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he injured both knees, his entire spine, to include his neck, and his throat during his active service, resulting in disabilities of the neck, bilateral knee, and throat.  

In a February 2005 VA Form 21-4138, the Veteran reported that he had had problems with his left knee and larynx since getting out of the military.  In his April 2006 notice of disagreement, the Veteran asserted that it was clear he injured his knees and larynx during his active military service from 1986 to 1993 as it was clearly recorded in his service medical records.  He also asserted that records from the Neurological Institute show significant damage to his cervical spine and that he currently had pain in both knees and his throat.  In regards to his right knee, the Veteran indicated that it had developed degenerative arthritis because he favored it due to left knee pain.  He also asserted that his problems were due to military service, that they continued to this day, and that they were the reason he was medically discharged (due to P3 profiles).  See VA Form 21-4138.  

The Veteran testified in August 2014 that he injured his entire spine, to include the neck, during service when he slipped off the top of an APC, causing him to come over the back of the track and land on the edge of a ramp, rolling down a hill.  He was sent to a medic and this injury was different from an injury he sustained during draining when someone strapped a radio up in a tree and the straps came loose, landing on the back of his head and neck knocking him out.  The Veteran testified that he was put on profile for his low back and that the injuries he sustained in the military got progressively worse.  He indicated that he was only receiving current treatment for his back and hip.  In regards to his larynx injury, the Veteran testified that he was deployed during Desert Storm and was involved with pulling up a tent city, which involved the use of a crane, and one of the center pulls was in the ground too tight, which caused the hydraulic line on the crane to bust, catching him in the throat and throwing him about 10 feet backwards.  He clarified that it was 3,200 PSIs of fluid, not the hose, which hit his throat.  The Veteran testified that he woke up in a field hospital and was told he had pinholes in his larynx that had ruptured his larynx.  He indicated that he had chronic problems as a result, to include problems swallowing and feeling like he is choking if anything gets on his throat.  In regards to his knees, the Veteran testified that he was in the infantry during active duty and was always on his knees doing forced marches, running, training missions, climbing rocks, and rappelling.  He indicated that his knees would be hit and twist during these activities and that the constant pounding to his knees over time caused problems, which he still had.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with disabilities of the neck and bilateral knee.  Accordingly, the first criterion for establishing service connection for those claims has been met.  The question becomes whether these conditions are related to service.

Service treatment records dated during the Veteran's first period of active duty service show that he received emergency care and treatment in December 1986 after falling off a track and hitting his left leg.  He reported severe left knee pain.  The initial assessment was left knee contusion, rule out fracture; the Veteran was subsequently assessed with soft tissue injury to the left knee.  It was noted that an x-ray showed no effusion or fracture.  This x-ray is of record, but is difficult to read.  Another December 1986 record documents that the Veteran was seen for follow up on his left knee after an injury when he fell off the top of an APC.  The assessment was status post left knee contusion with pain and minor ligament damage.  

The Veteran was seen with complaint of left knee pain in May 1987, at which time he reported he was riding his bike when he wrecked and landed on his left side, injuring his left knee.  There was objective evidence of multiple abrasions to the left knee without obvious swelling or discoloration.  Range of motion was bad with pain and the Veteran reported there was a pulling feeling superior and inferior to his kneecap.  The assessment was contusions/abrasions left knee.  The Veteran was seen with complaint of left knee injury at a later date in May 1987 after stepping in a hole and having his left foot get stuck, causing him to fall back, twisting his left knee.  Physical examination revealed tenderness with some swelling.  The impression was strain of ligamentous muscle.  

The Veteran was seen after twisting his left knee in February 1988.  He reported stepping into a hole while walking several hours prior and that his lateral left knee hit a tree.  There was objective evidence of tender lateral collateral ligament and retropatella.  An x-ray was read as normal.  The assessment was strain; contusion.  The February 1988 x-ray of the left knee is of record and showed no fracture or dislocation.  

A March 1989 record indicates that a cervical spine x-ray was requested after the Veteran had a seizure and fell back hitting his head.  The radiologic report was noted to show cervical spine leftward torticollis consistent with muscle spasm.  There was no fracture at C1-C7.  There was questionable acute fracture of the right transverse process T1, possibly old so clinical correlation was needed.  An April 1989 x-ray of the cervical spine was normal.  

A May 1990 record indicates that the Veteran was seen with complaint of recurring left knee problems.  He reported that he had falling off an APC and misplaced the patella to medial lateral position of the left knee four years before.  He had frequent popping sounds with left knee movement and reported left knee pain as dull unless he moved in the medial anterior side of the left knee.  The assessment was possible retropatellar pain syndrome, rule out possible tendonitis.  Another May 1990 record indicates that the Veteran was seen with pain in the left knee since trauma four years prior.  He had been on non-steroids in the past.  It was reported that x-ray was normal.  The assessment was retropatellar pain syndrome with maybe bursitis.  

A July 1990 record indicates that the Veteran was seen with complaint of pain in the left knee.  He reported a history of knee problems.  

A March 1991 record indicates that the Veteran complained of shortness of breath after being hit across the throat.  Another March 1991 record indicates that the Veteran complained of being unable to breathe after being hit with a hydraulic fuel line.  His throat was very tender on examination.  The assessment was larynx trauma.  

The Veteran was seen with chief complaint of throat injury in June 1991.  It was noted that he had a history of neck trauma three months prior.  Much of the other findings are illegible.  The assessment was larynx trauma by history.  Another June 1991 record indicates that the Veteran was seen for a check on his throat, which he reported was injured while he was in Southwest Asia, date unknown.  He reported difficulty with his throat and that he had some restriction with his airway when doing physical work.  He also reported pain on and off, especially when doing exertional exercise.  The assessment was post traumatic throat pain by history.  
An October 1991 record indicates that the Veteran had a history of trauma to the larynx in April 1991 with provisional diagnosis of sequelae of fractured larynx.  Following physical examination in the ear, nose and throat clinic, the impression was no problem with larynx or cervical trachea; symptoms compatible with lower airway, not upper airway.  

A May 1993 report of medical examination showed that clinical evaluation of the Veteran's neck, throat and lower extremities was normal.  The Veteran reported swollen or painful joints; ear, nose or throat trouble; and broken bones, but denied chronic or frequent colds; chronic cough; cramps in his legs; arthritis, rheumatism or bursitis; bone, joint or other deformity; lameness; and "trick" or locked knee.  The examiner noted that the Veteran had a hand and wrist fracture and that his larynx had been fractured with no sequelae.  

The Board notes at this juncture that there are no service treatment records associated with the Veteran's second period of active duty service, which spanned approximately eight months between February 2001 and October 2001.  

The medical evidence of record dated after the Veteran's June 1993 discharge from active duty service include service treatment records associated with the Veteran's Army National Guard service and VA and private treatment records.  

The Veteran underwent a VA general medical examination in May 1994.  In pertinent part, he reported a left knee crackling sound.  Physical examination revealed steady gait.  Examination of the nose, sinuses, mouth and throat was within normal limits and the throat was not red.  The Veteran had full range of motion of the bilateral lower extremity and there was no swelling, atrophy, tenderness, or any limited range of motion of either extremity.  The examiner noted that an x-ray of the bilateral knee, which is also of record, failed to demonstrate any significant abnormal findings.  The diagnosis was left knee crackling sounds with negative exam today.  

A November 1994 enlistment examination showed that clinical evaluation of the Veteran's neck, throat and lower extremities was normal.  He reported ear, nose or throat trouble, and the notation appears to be related to a fracture of the larynx.  The Veteran denied chronic or frequent colds; chronic cough; cramps in his legs; arthritis, rheumatism or bursitis; bone joint or other deformity; lameness; and "trick" or locked knee.  See reports of medical history and examination.  

A May 1995 private treatment record from the Orthopedic Center, P.C., located with the Veteran's service treatment records, indicates that the Veteran was seen in reference to continued neck pain.  It was noted that he had had a cervical disc herniation at C5-6.  He was to continue with medication and was given a prescription for some home neck tracking.  The physician indicated that chiropractic or manipulative care would not be needed as it may worsen the problem, and that surgery was likely.  See letter from Dr. J.C.S.  

A May 1999 report of medical history documents that the Veteran reported arthritis, rheumatism or bursitis, which appears to have been made in reference to the herniated cervical disk, but that he denied chronic or frequent colds; chronic cough; and "trick" or locked knee.  Clinical evaluation of his neck, throat and lower extremities was normal at that time.  See report of medical examination.  

A March 2000 record indicates that the Veteran requested reduction of his profile.  He said he was able to do push-ups and the walk.  The assessment was herniated nucleus pulposus, C5-6 and the plan was to reduce the profile to L2.  That action was completed in April 2000.  See DA Form 3349.

A March 2004 report of medical examination indicated that the Veteran's neck, throat and lower extremities were normal.  On a March 2004 report of medical history, the Veteran reported broken bones, which was made in reference to his right hand, but denied a chronic cough or cough at night; chronic or frequent colds; throat trouble; arthritis, rheumatism or bursitis; swollen or painful joints; knee trouble; and bone, joint or other deformity.  

A December 2004 medical record indicated that the Veteran had a long history of neck pain.  The assessment was cervical disc herniation C5-6 level and a Medical Board was recommended.  A January 2005 MRI of the cervical spine noted a clinical history of neck pain since 1994 and herniated nucleus pulposus C5-6.  The MRI contained a conclusion of "there is spondylosis which is asymmetric to the right side at C4-5 resulting in mild right lateral recess stenosis.  There is also spondylitic bony ridging at C5-6 but without appreciable canal stenosis."  See record from Healthsouth Diagnostic Center of Savannah.  He was found unfit, at which time the physician noted that surgery was the only way to correct the cervical spine herniation and that may not help.  The Veteran was subsequently separated from the Georgia Army National Guard in March 2005.  

The Veteran was seen at the Neurological Institute of Savannah, P.C., in January 2005 with pertinent chief complaint of neck pain.  It was noted that he had a long history of neck problems dating back to his active duty military experience and that he reported being diagnosed with a disc herniation in his neck about 10 years prior.  Physical and neurological examinations were conducted.  The impression was cervical radicular symptoms, which the examiner felt would be best evaluated with a cervical MRI scan to best direct further treatment options.  The findings of a January 2005 cervical spine MRI were discussed above.  The Veteran returned to the Neurological Institute of Savannah, P.C., later in January 2005, at which time the findings on MRI were discussed and options were discussed.  The physician noted non-surgical management was favored as the Veteran had failed physical therapy in the past.  The Veteran was to potentially receive an injection.  

The Veteran was seen at Southern Ortho and Sports Med in September 2007, at which time he reported neck pain, stiffness, decreased strength, with occasional numbness and tingling in his hands, mainly the left.  He stated this had been exacerbated since a May 2005 injury when he was pinned between a wrecker winch and a tanker bar.  The assessment was cervical spondyloarthritis.  The examiner indicated there was no doubt that the Veteran had preexisting degenerative changes of his cervical region and that his reported injury on-the-job no doubt could exacerbate his symptoms, but there was little documentation reflecting this.  

The Veteran underwent a VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in January 2015, at which time diagnoses of bilateral knee pain and bilateral knee joint osteoarthritis were provided.  The Veteran reported that he stepped into a hole in the service and twisted his left knee and ankle.  He indicated that he had been having problems with the knee ever since.  The right knee also hurt, but he ascribed this to the road marches.  At the time of the examination, the Veteran reported stiffness and throbbing and that he could not stay on his feet for long periods of time.  He had not been treated for his knees.  The left knee pain was greater than the right knee pain.  On the left the pain was felt on the sides of the knee cap and under the knee cap.  On the right the pain was under the knee cap and the Veteran stated that it is more of a stiffness.  He denied treatment, surgery and injections.  Following a detailed physical examination, the examiner noted in the remarks section that there had been a normal bilateral knee examination.  It was the examiner's opinion that it is less likely than not that his knee conditions are related to service.  The rationale cited the fact that there was evidence that he complained of left knee pain; that the complaint of left knee pain was noted with normal exam and x-rays during the June 1994 VA examination; that the Veteran did active work being a prison guard and truck driving after service, which would be difficult to do with active knee problems; that there was no evidence that he was being treated for knee conditions at any time and he was not currently on treatment for his knees; and that the examination on the day of the examination was normal and x-rays showed minimal degenerative joint disease consistent with age.  

The Veteran also underwent a VA neck conditions DBQ in January 2015, at which time no diagnosis was provided.  The Veteran reported that in about 1988 or 1989, he was struck at the back of the neck with a back pack that contained a radio.  He woke up in the hospital and he was there for two to three days.  In 2005, he was in a job-related accident.  He was working with a cable when it got loose and he was struck in the chest.  He was unconscious for about five minutes.  He had pain in the neck and the low back.  At that time, he was under the care of the pain management specialists and he was put on enhanced pain medications for about a year and a half until they implanted a neurostimulator.  He received Workers' Compensation for this injury.  At the time of the examination, the Veteran was on pain medications, had constant pain in the neck that was located in the middle of the neck and went to the back of the head and down to the nape of the neck.  The examiner reported that a January 2015 x-ray of the cervical spine contained an impression of multilevel degenerative discogenic disease and neural foraminal narrowing of the cervical spine.  Following a physical examination, the examiner remarked that the Veteran had good range of motion with some pain on range of motion, specifically flexion, extension and lateral bending.  It was the examiner's opinion that it is less likely than not that the Veteran's neck condition is related to service.  The rationale cited the fact that there is no evidence that he had a significant neck injury in the service; that there is no mention of a neck problem during the June 1994 VA examination; that he worked in several active occupations without problems after leaving the service ; that there is no evidence that he received treatment for his neck problem on leaving the service; and that there was evidence he sustained a Workers' Compensation related injury in 2005, that he stopped working and became disabled after this injury, and that he did receive Workers' Compensation for this injury.  

The Veteran also underwent a VA sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx DBQ in January 2015, at which time the only diagnosis provided was chronic rhinitis.  There were no throat conditions noted.  In a November 2015 addendum, the VA examiner indicated that cigarette smoking was the etiology of the Veteran's rhinitis as cigarette smoke is a known respiratory irritant since the smoke and the chemicals in the smoke cause inflammation in the respiratory passages causing nasal congestion and rhinitis.

The preponderance of the evidence is against a finding of service connection for a throat disability.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  While the Board acknowledges the Veteran sustained trauma to his larynx during service, without evidence of a current diagnosis involving the throat, service connection is not warranted.  See 38 C.F.R. § 3.303.  There is also insufficient evidence of a disability at any point during the claim period or shortly before the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 vet. App. 289 (2013).

The preponderance of the evidence is also against a finding of service connection for disabilities of the bilateral knee and neck.  The first treatment for a neck disability following service was in May 1995, when the Veteran was found to have cervical disc herniation at C5-6.  The first evidence of a bilateral knee disability is the January 2015 DBQ, when the Veteran was diagnosed with bilateral knee osteoarthritis.  As there is no competent evidence of arthritis involving the neck or either knee during active duty service or within one year following the Veteran's June 1993 or October 2001 discharge from active duty service, competent evidence linking the current condition with service is required to establish service connection.  In this case, there is none.  The only opinion on the etiology of the Veteran's neck and bilateral knee disabilities was provided by the VA examiner who conducted the January 2015 neck conditions and knee and lower leg conditions DBQs, who found that it was less likely than not that either condition was related to service.  The opinions were supported by a detailed rationale that was based on review of the service and post-service medical evidence of record.  They are, therefore afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

While the Veteran believes that his current neck and bilateral knee disabilities are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his neck and bilateral knee disabilities are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his neck and bilateral knee disabilities is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current neck and bilateral knee disabilities is not competent medical evidence.  The Board finds the opinion of the January 2015 VA examiner to be significantly more probative than the Veteran's lay assertions.

As service connection for a left knee disability has not been established, service connection for a right knee disability as secondary to a left knee disability is also not warranted.  See 38 C.F.R. § 3.310.  

As the preponderance of the evidence is against the claims, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.













ORDER

Entitlement to service connection for a throat disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a neck disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


